                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ELWOOD BENNETT,

                       Plaintiff,

               v.                                            Case No. 20-cv-0260-bhl

CO ROJAS,

                       Defendant.


                                             ORDER


       Plaintiff Elwood Bennett is proceeding with a claim defendant CO Rojas violated his civil
rights by repeatedly failing to provide proper medical care for his mental illness. Dkt. No. 7 at 4.
On February 2, 2021, the Court ordered Bennett to sign and return to defense counsel within 14
days a medical authorization giving access to his medical records. Dkt. No. 32. The Court warned
Bennett that failure to comply with the order would result in dismissal of the case for failure to
prosecute. Id. The Court also ordered the defendant to promptly notify the Court if he did not
receive a signed authorization from Bennett. Id.
         On March 1, 2021, the Court received a letter from defense counsel stating that Bennett
still has not complied with the Court’s order. Dkt. No. 33. The Court will therefore dismiss this
case with prejudice based on Bennett’s failure to prosecute the case.

       IT IS THEREFORE ORDERED that this case is DISMISSED with prejudice based on
the plaintiff’s failure to prosecute the case. The clerk’s office will enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 2nd day of March, 2021.


                                                      s/ Brett H. Ludwig
                                                      Brett H. Ludwig
                                                      United States District Judge




          Case 2:20-cv-00260-BHL Filed 03/02/21 Page 1 of 1 Document 34
